              Case 3:21-bk-31385                  Doc 1     Filed 08/13/21 Entered 08/13/21 08:23:18                               Desc Main
                                                            Document     Page 1 of 16

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF OHIO

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Riverrock Recycling & Crushing, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA River Rock
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1001 Brandt Pike
                                  Dayton, OH 45404
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Montgomery                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       http://www.riverrockcrushing.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 3:21-bk-31385                    Doc 1        Filed 08/13/21 Entered 08/13/21 08:23:18                                      Desc Main
                                                                 Document     Page 2 of 16
Debtor    Riverrock Recycling & Crushing, LLC                                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                    The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                  When                                  Case number
                                                 District                                  When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 2
               Case 3:21-bk-31385                       Doc 1        Filed 08/13/21 Entered 08/13/21 08:23:18                                 Desc Main
                                                                     Document     Page 3 of 16
Debtor    Riverrock Recycling & Crushing, LLC                                                             Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
             Case 3:21-bk-31385          Doc 1        Filed 08/13/21 Entered 08/13/21 08:23:18                      Desc Main
                                                      Document     Page 4 of 16
Debtor   Riverrock Recycling & Crushing, LLC                                         Case number (if known)
         Name

                              $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                              $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                              $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
              Case 3:21-bk-31385                Doc 1       Filed 08/13/21 Entered 08/13/21 08:23:18                                 Desc Main
                                                            Document     Page 5 of 16
Debtor    Riverrock Recycling & Crushing, LLC                                                      Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 12, 2021
                                                  MM / DD / YYYY


                             X   /s/ Orville E. Lykins                                                    Orville E. Lykins
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Operations Manager




18. Signature of attorney    X   /s/ Darlene E. Fierle                                                     Date August 12, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Darlene E. Fierle 0081217
                                 Printed name

                                 Law Offices of Ira H. Thomsen
                                 Firm name

                                 140 North Main Street, Suite A
                                 P.O. Box 639
                                 Springboro, OH 45066
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     937-748-5001                  Email address      dfierle@ihtlaw.com

                                 0081217 OH
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
            Case 3:21-bk-31385                        Doc 1          Filed 08/13/21 Entered 08/13/21 08:23:18                   Desc Main
                                                                     Document     Page 6 of 16




 Fill in this information to identify the case:

 Debtor name         Riverrock Recycling & Crushing, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF OHIO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 12, 2021                         X /s/ Orville E. Lykins
                                                                       Signature of individual signing on behalf of debtor

                                                                       Orville E. Lykins
                                                                       Printed name

                                                                       Operations Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 3:21-bk-31385                        Doc 1      Filed 08/13/21 Entered 08/13/21 08:23:18                                          Desc Main
                                                                      Document     Page 7 of 16

 Fill in this information to identify the case:
 Debtor name Riverrock Recycling & Crushing, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF OHIO                                                                                    Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Adonna Friezell                                                 Wages                                                                                                     Unknown
 4845 Powell Road
 Huber Heights, OH
 45424
 AggCorp Equipment                                               Trade Debt                                                                                               $44,000.00
 C/O Commercial
 Collection Bureau
 149 Thompson Ave
 E, Suite 214
 Saint Paul, MN
 55118
 Banc of America                                                 Deficiency        Contingent                       $256,622.90                 $99,400.00              $216,360.25
 Leasing and Capital,                                            balance from 2012 Unliquidated
 LLC                                                             Volvo Excavator   Disputed
 2500 W. Big Beaver                                              w/Bucket
 Road                                                            EC380DL
 Troy, MI 48084
 Betsy Shafford                                                  Wages                                                                                                     Unknown
 1737 Fairlyn Drive
 Beavercreek, OH
 45432
 D&L Equipment                                                   Trade Debt                                                                                               $32,927.30
 3203 Brooklyn Road
 Jackson, MI 49203
 D&S Auto Parts, dba                                             Judgment Lien.                                                                                             $7,261.13
 Napa Auto Parts                                                 Does not secure
 700 N. University                                               to any equity in
 Blvd.                                                           Debtor's Property.
 Middletown, OH
 45042
 David Adkins                                                    Wages                                                                                                     Unknown
 1181 Pebbles Drive
 Fairborn, OH 45324




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 3:21-bk-31385                        Doc 1      Filed 08/13/21 Entered 08/13/21 08:23:18                                          Desc Main
                                                                      Document     Page 8 of 16


 Debtor    Riverrock Recycling & Crushing, LLC                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 De Lage Landen                                                  Judgment Lien.     Contingent                                                                          $523,295.94
 Financial Services,                                             Does not secure    Unliquidated
 Inc.                                                            any equity in      Disputed
 1111 Old Eagle                                                  Debtor's Property.
 School Road                                                     Deficiency
 Wayne, PA 19087                                                 balance from 2013
                                                                 Hyundai Wheel
                                                                 Loader 780;
                                                                 HL780XTD-9A;
                                                                 Deficiency balanc
 John Deere                                                      Fuel/Diesel. Trade                                                                                       $79,125.06
 Financial                                                       Debt
 P.O. Box 4450
 Carol Stream, IL
 60197-4450
 Mid Central Op.                                                 Dues from Prior                                                                                          $16,515.70
 Eng.s Benefits &                                                Contract Job
 Welfare
 1100 Poplar Street
 Terre Haute, IN
 47808
 Midwest Aggregate                                               Trade Debt                                                                                               $33,048.50
 Parts, LLC
 3203 Brookyln Road
 Jackson, MI 49203
 Ohio Department of                                              1001 Brandt Pike, Disputed                          $28,388.51                 $99,400.00                $28,388.51
 Taxation                                                        Dayton, Ohio
 C/O Bankruptcy                                                  45404. No building
 Division                                                        on Property.
 30 East Broad                                                   Appraised value.
 Street, 21st Floor                                              Underlying
 Columbus, OH                                                    Commerical
 43215                                                           Activity Tax has
                                                                 been paid but lien
                                                                 is not relea
 Ohio Department of                                              1001 Brandt Pike, Disputed                          $73,514.54                 $99,400.00                $73,514.54
 Taxation                                                        Dayton, Ohio
 C/O Bankruptcy                                                  45404. No building
 Division                                                        on Property.
 30 East Broad                                                   Appraised value.
 Street, 21st Floor                                              Underlying
 Columbus, OH                                                    Commerical
 43215                                                           Activity Tax has
                                                                 been paid but lien
                                                                 is not relea




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 3:21-bk-31385                        Doc 1      Filed 08/13/21 Entered 08/13/21 08:23:18                                          Desc Main
                                                                      Document     Page 9 of 16


 Debtor    Riverrock Recycling & Crushing, LLC                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ohio Department of                                              1001 Brandt Pike, Disputed                          $57,715.77                 $99,400.00                $57,715.77
 Taxation                                                        Dayton, Ohio
 C/O Bankruptcy                                                  45404. No building
 Division                                                        on Property.
 30 East Broad                                                   Appraised value.
 Street, 21st Floor                                              Underlying
 Columbus, OH                                                    Commerical
 43215                                                           Activity Tax has
                                                                 been paid but lien
                                                                 is not relea
 Ohio Department of                                              1001 Brandt Pike, Disputed                          $41,584.60                 $99,400.00                $41,584.60
 Taxation                                                        Dayton, Ohio
 C/O Bankruptcy                                                  45404. No building
 Division                                                        on Property.
 30 East Broad                                                   Appraised value.
 Street, 21st Floor                                              Underlying
 Columbus, OH                                                    Commerical
 43215                                                           Activity Tax has
                                                                 been paid but lien
                                                                 is not relea
 People's United                                                 1001 Brandt Pike,                                                                                      $928,612.00
 Equipment Finance                                               Dayton, Ohio
 Corp.                                                           45404. No building
 4225 Naperville                                                 on Property.
 Road, Suite 265                                                 Appraised value.
 Lisle, IL 60532
 People's United                                                 2011 Powerscreen Contingent                        $254,201.98               $286,000.00               $254,201.98
 Equipment Finance                                               Impactor XH500.    Unliquidated
 Corp.                                                           Missing final      Disputed
 4225 Naperville                                                 drive. $100,000.00
 Road, Suite 265                                                 2014 MGL
 Lisle, IL 60532                                                 Conveyor Radial.
                                                                 Broke main frame.
                                                                 $10,000.00
                                                                 2006 Pegson
                                                                 Impactor 141
 RECO Equipment,                                                 Trade Debt                                                                                                   $318.00
 Inc.
 1040 Reed Road
 Monroe, OH 45050
 Rudd Equipment                                                  Judgment Lien.                                                                                           $44,246.08
 Company, Inc.                                                   Does not secure
 P.O. Box 77000                                                  any equity in
 Dept. 77432                                                     Debtor's Property.
 Detroit, MI
 48277-0432
 Rumpke Trash                                                    Trade Debt                                                                                                   $302.11
 P.O. Box 538710
 Cincinnati, OH
 45253




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 3:21-bk-31385                        Doc 1           Filed 08/13/21 Entered 08/13/21 08:23:18                               Desc Main
                                                                     Document      Page 10 of 16
                                                               United States Bankruptcy Court
                                                                       Southern District of Ohio
 In re      Riverrock Recycling & Crushing, LLC                                                                       Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Daniel Edward Montgomery                                            Member           50%                                        Ownership
 267 Cambridge Drive
 Fairborn, OH 45324

 Orville E. Lykins                                                   Member           50%                                        Ownership
 1225 Ortego Drive
 Fairborn, OH 45324


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Operations Manager of the corporation named as the debtor in this case, declare under penalty of perjury that
I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date August 12, 2021                                                         Signature /s/ Orville E. Lykins
                                                                                            Orville E. Lykins

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
    Case 3:21-bk-31385   Doc 1    Filed 08/13/21 Entered 08/13/21 08:23:18   Desc Main
                                 Document      Page 11 of 16


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         Adonna Friezell
                         4845 Powell Road
                         Huber Heights, OH 45424

                         AGGCORP
                         22800 Lakeland Blvd.
                         Cleveland, OH 44132

                         AggCorp Equipment
                         C/O Commercial Collection Bureau
                         149 Thompson Ave E, Suite 214
                         Saint Paul, MN 55118

                         Andrew C. Voorhees
                         965 Keynote Circle
                         Independence, OH 44131

                         Banc of America Leasing and Capital, LLC
                         2500 W. Big Beaver Road
                         Troy, MI 48084

                         Betsy Shafford
                         1737 Fairlyn Drive
                         Beavercreek, OH 45432

                         Bradley D. McPeak, Esq.
                         Lindgorst & Dreidame Co., LPA
                         312 Walnut Street, Suite 3100
                         Cincinnati, OH 45202

                         D&L Equipment
                         3203 Brooklyn Road
                         Jackson, MI 49203

                         D&S Auto Parts, dba Napa Auto Parts
                         700 N. University Blvd.
                         Middletown, OH 45042

                         Daniel Edward Montgomery
                         267 Cambridge Drive
                         Fairborn, OH 45324

                         Daniel Montgomery
                         267 Cambridge Drive
                         Fairborn, OH 45324

                         David Adkins
                         1181 Pebbles Drive
                         Fairborn, OH 45324

                         De Lage Landen Financial Services, Inc.
                         1111 Old Eagle School Road
                         Wayne, PA 19087
Case 3:21-bk-31385   Doc 1    Filed 08/13/21 Entered 08/13/21 08:23:18   Desc Main
                             Document      Page 12 of 16



                     De Lage Landen Financial Services, Inc.
                     P.O. Box 41602
                     Philadelphia, PA 19101-1602

                     Dustin Salyers
                     7780 Bellefountaine Road
                     Huber Heights, OH 45424

                     Jeffrey R. Pfirrman
                     Graydon Head & Ritchey LLP
                     312 Walnut Street, Suite 1800
                     Cincinnati, OH 45202

                     John Deere Financial
                     P.O. Box 4450
                     Carol Stream, IL 60197-4450

                     John Deere Financial
                     6400 NW 86th Street
                     P.O. Box 6600
                     Johnston, IA 50131-6600

                     Michael Engle
                     705 S. Maple Avenue
                     Fairborn, OH 45324

                     Mid Central Op. Eng.s Benefits & Welfare
                     1100 Poplar Street
                     Terre Haute, IN 47808

                     Midwest Aggregate Parts, LLC
                     3203 Brookyln Road
                     Jackson, MI 49203

                     Montgomery County Treasurer
                     451 West Third Street
                     Dayton, OH 45422

                     Nicola G. Suglia, Esq.
                     Fleischer, Fleischer & Suglia
                     601 Route 73, Suite 305
                     Marlton, NJ 08053

                     Ohio Attorney General
                     Attn: Bankruptcy Unit
                     150 East Gay Street, 21st Floor
                     Columbus, OH 43215

                     Ohio Department of Taxation
                     C/O Bankruptcy Division
                     30 East Broad Street, 21st Floor
                     Columbus, OH 43215
Case 3:21-bk-31385   Doc 1    Filed 08/13/21 Entered 08/13/21 08:23:18   Desc Main
                             Document      Page 13 of 16



                     Ohio Department of Taxation
                     Attn: Bankruptcy Division
                     PO Box 530
                     Columbus, OH 43216

                     Orville E. Lykins
                     1225 Ortego Drive
                     Fairborn, OH 45324

                     People's United Equipment Finance Corp.
                     4225 Naperville Road, Suite 265
                     Lisle, IL 60532

                     Rachel Mason, Esq.
                     5181 Natorp Blvd., Suite 202
                     P.O. Box 498367
                     Cincinnati, OH 45249

                     RECO Equipment, Inc.
                     1040 Reed Road
                     Monroe, OH 45050

                     Ricky Fowler
                     4564 St. Rt. 97E
                     Perrysville, OH 44864

                     Robert Grawl, Jr.
                     1300 Post Oak Blvd.
                     Suite 1300
                     Houston, TX 77056

                     Robery Boich, Special Counsel
                     6245 Emerald Pkwy, Ste B
                     Dublin, OH 43016-3311

                     Rudd Equipment Company, Inc.
                     P.O. Box 77000
                     Dept. 77432
                     Detroit, MI 48277-0432

                     Rumpke Trash
                     P.O. Box 538710
                     Cincinnati, OH 45253

                     Steven Blair
                     136 W. Cedar Road
                     Medway, OH 45431

                     VFS US, LLC
                     P.O. Box 26131
                     Greensboro, NC 27402
            Case 3:21-bk-31385                        Doc 1           Filed 08/13/21 Entered 08/13/21 08:23:18           Desc Main
                                                                     Document      Page 14 of 16



                                                               United States Bankruptcy Court
                                                                       Southern District of Ohio
 In re      Riverrock Recycling & Crushing, LLC                                                          Case No.
                                                                                   Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Riverrock Recycling & Crushing, LLC in the above captioned action, certifies that
the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:



    None [Check if applicable]




 August 12, 2021                                                       /s/ Darlene E. Fierle
 Date                                                                  Darlene E. Fierle 0081217
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Riverrock Recycling & Crushing, LLC
                                                                       Law Offices of Ira H. Thomsen
                                                                       140 North Main Street, Suite A
                                                                       P.O. Box 639
                                                                       Springboro, OH 45066
                                                                       937-748-5001 Fax:937-748-5003
                                                                       dfierle@ihtlaw.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
            Case 3:21-bk-31385                        Doc 1           Filed 08/13/21 Entered 08/13/21 08:23:18               Desc Main
                                                                     Document      Page 15 of 16

                                                               United States Bankruptcy Court
                                                                       Southern District of Ohio
 In re      Riverrock Recycling & Crushing, LLC                                                              Case No.
                                                                                  Debtor(s)                  Chapter    11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
       I, Orville E. Lykins, declare under penalty of perjury that I am the Operations Manager of Riverrock Recycling
& Crushing, LLC,  and that the following is a true and correct copy of the resolutions adopted by the Board of
Directors of said corporation at a special meeting duly called and held on the 12th day of August, 2021 .

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

        Be It Therefore Resolved, that Orville E. Lykins, Operations Manager of this Corporation, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary
bankruptcy case on behalf of the corporation; and

         Be It Further Resolved, that Orville E. Lykins, Operations Manager of this Corporation is authorized and
directed to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform
all acts and deeds and to execute and deliver all necessary documents on behalf of the corporation in connection
with such bankruptcy case, and

        Be It Further Resolved, that Orville E. Lykins, Operations Manager of this Corporation is authorized and
directed to employ Darlene E. Fierle 0081217, attorney and the law firm of Law Offices of Ira H. Thomsen to represent
the corporation in such bankruptcy case."

 Date      August 12, 2021                                                     Signed    /s/ Orville E. Lykins
                                                                                         Orville E. Lykins




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 3:21-bk-31385                        Doc 1           Filed 08/13/21 Entered 08/13/21 08:23:18     Desc Main
                                                                     Document      Page 16 of 16

                                                                     Resolution of Board of Directors
                                                                                    of
                                                                 Riverrock Recycling & Crushing, LLC




      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

        Be It Therefore Resolved, that Orville E. Lykins, Operations Manager of this Corporation, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary
bankruptcy case on behalf of the corporation; and

         Be It Further Resolved, that Orville E. Lykins, Operations Manager of this Corporation is authorized and
directed to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform
all acts and deeds and to execute and deliver all necessary documents on behalf of the corporation in connection
with such bankruptcy case, and

        Be It Further Resolved, that Orville E. Lykins, Operations Manager of this Corporation is authorized and
directed to employ Darlene E. Fierle 0081217, attorney and the law firm of Law Offices of Ira H. Thomsen to represent
the corporation in such bankruptcy case.

 Date      August 12, 2021                                                       Signed    /s/ Orville E. Lykins
                                                                                           Orville E. Lykins,


 Date      August 12, 2021                                                       Signed    /s/ Daniel Montgomery
                                                                                           Daniel Montgomery




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
